



COURT OF APPEAL FOR ONTARIO

CITATION: Quenneville (Re) 2016 ONCA 295

DATE: 20160422

DOCKET: C60753

Strathy C.J.O., Gillese and Pardu JJ.A.

IN THE MATTER OF: Denis Quenneville

AN APPEAL UNDER PART XX.1 OF
    THE
CODE

Sukhpreet Sangha, for the appellant

John Patton, for the Attorney General of Ontario

Janice Blackburn, for the person in charge of Waypoint
    Centre for Mental Health Care

Heard: April 21, 2016

On appeal against the disposition of the Ontario Review
    Board dated May 28, 2015.

ENDORSEMENT

[1]

The appellant argues that the decision of the Ontario Review Board that
    he continue to be detained at the Waypoint Centre for Mental Health Care was
    unreasonable. He submits that the opinion of his treating physician that he had
    made progress in the recent year, and that he would benefit from a less secure
    environment should have been accepted by the Board. He would like to be
    transferred to either the Brockville Mental Health Centre or the Royal Ottawa
    Mental Health Centre, so that he can be closer to his family, and so that he
    can enjoy some easing of the restrictions associated with Waypoint. The
    appellant had spent time at the Brockville facility in the past.

[2]

Dr. Ahmed, member of the Royal Ottawa Mental Health Centre, opposed the
    transfer. He reviewed the hospital report filed in this matter and took the
    position that the appellants risk continues to be at a level higher than can
    be safely managed at those facilities. He did not consider that the appellant
    had made any significant progress and was concerned that as a result of a
    program of major renovation, there was a reduction of beds available for
    admission.

[3]

There was no dispute that the appellant remained a significant threat,
    and no dispute that continued hospitalization was required.

[4]

The Board noted in its reasons, While the Board commends Mr. Quenneville
    for his progress during the review period, we find that a transfer to a less
    secure institution is premature given Mr. Quennevilles ongoing threatening and
    sexually inappropriate behaviour as documented in the Hospital Report. That
    report discloses that the appellant continued to make threats to kill, torture,
    rape and injure other persons. His last violent outburst occurred in June 2014
    when he threw a 70 pound chair in his room which broke off a door handle.

[5]

The reasons of the Board are adequate, clearly explaining why it came to
    the conclusions it did.

[6]

The appellant was making some progress at Waypoint with the benefit of
    Dialectical Behavioural Therapy. There was some question whether the same kind
    of treatment would be available to him at the other institutions.

[7]

The Boards decision is owed deference. As recently observed by this
    court in
Hart (Re)
, 2016 ONCA 277:

The standard of review of a disposition or placement decision
    of the Board is set out in s. 672.78(1) of the
Criminal Code
, and its
    application was explained in
R. v Owen
, 2003 SCC 33, [2003] 1 S.C.R.
    779, at paras. 31-37. This court can only set aside an order of the Board where
    it is of the opinion that:

1. the decision is unreasonable or cannot be supported by
    the evidence; or

2. the decision is based on a wrong decision on a question
    of law; or

3. there was a miscarriage of justice.

[8]

The conclusion that it was premature to transfer the appellant to a less
    secure setting was reasonable and supported by the evidence. It was open to the
    Board to accept the evidence favouring continued detention at Waypoint rather
    than the evidence of the treating physician advocating a transfer. There is no
    basis for this court to intervene. The appeal is dismissed.

G.R. Strathy C.J.O.

E.E.
    Gillese J.A.

G. Pardu J.A.


